Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00939-CV

                                        Cathy Cancel MALAVE,
                                               Appellant

                                                    v.

                                           Alberto MALAVE,
                                                Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CI11207
                            Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 16, 2019

DISMISSED

           Appellant Cathy Malave filed a motion to dismiss this appeal. The motion states the trial

court granted her motion for new trial, and her appeal is moot.

           Absent a final order, we lack jurisdiction in this appeal. Appellant’s motion to dismiss this

appeal is granted; this appeal is dismissed. See TEX. R. APP. P. 42.1(a)(2), 42.3(a), 43.2(f);

Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no

pet.) (en banc) (per curiam).

                                                     PER CURIAM